Citation Nr: 0637382	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1.  Entitlement to service connection for 
allergies/sinusitis.  

2.  Entitlement to service connection for myocardial 
infarction (MI)/heart artery spasms.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for recurrent yeast 
infections.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to an initial compensable evaluation for 
bladder infection with blood in the urine and urinary 
incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
February 1999, February 1999 to July 1999, and October 2000 
to June 2001.  The veteran has had numerous periods of active 
duty for training and extended active duty during her service 
as a reservist from February 1980 through the present, but 
these dates have not been confirmed.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for MI/heart artery spasms, 
migraine headaches, recurrent yeast infections, and hearing 
loss; and of an initial compensable evaluation for bladder 
infection with blood in the urine and urinary incontinence 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence establishes that nasal allergies and 
sinusitis had their onset during a period of the veteran's 
active service.  




CONCLUSION OF LAW

Service connection for nasal allergies/sinusitis is 
appropriate.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Service Connection

The veteran contends that her currently diagnosed nasal 
allergies and sinusitis are the result of her active service.  
After review of the record, the Board finds that the medical 
evidence supports her contentions.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records show that the veteran was treated for 
sinusitis and nasal allergies during periods of active duty 
in 1999 through 2001.  The veteran's reports of medical 
examination and history at entrance to service in 1980 
reflect no complaints of or diagnoses, abnormalities, 
defects, or other findings concerning the veteran's upper 
respiratory system.  Thereafter, reports of medical history 
and examination note seasonal rhinitis, hay fever, and 
sinusitis beginning in 1988, including a report of hay fever 
as a child in 1992.  

In December 2001, the veteran underwent VA examination, in 
part to determine the etiology of any upper respiratory 
conditions.  During examination, the examiner noted a medical 
history of onset of nasal allergies beginning when the 
veteran was in her middle 30s, while she was on active duty.  
The symptoms occurred during spring and summer and consisted 
of nasal congestion, sneezing, lacimation, photophobia, and 
frontal headache.  Approximately two years ago, or in 1999, 
the symptoms became perennial and have continued that way 
since.  Recurrent episodes of acute sinusitis also occurred 
and required antibiotic therapy on an average of about every 
two months.  However, these symptoms have not had seasonal 
exacerbations during the past two years.  The examiner 
diagnosed allergic rhinitis with sinusitis.  In discussing 
the etiology of the veteran's upper respiratory condition, 
the examiner referred to his previous remarks, including his 
assessment that the veteran's nasal allergies/sinusitis had 
their onset during the active duty.  

A review of available service personnel and medical records 
establish that the veteran served periods of extended active 
duty (other than those dates already verified by DD Form 214s 
of record and reflected in the Introduction to this decision, 
above) from February to May 1980, November 1980 to January 
1983, July 1984 to February 1985, September 1986 to January 
1986, January to February 1986, April to May 1994, August to 
September 1997, October 1997 to January 1998, January to 
April 1998, May to September 1998, July to September 1999, 
October 1999 to April 2000, April to August 2000, and August 
to September 2000.  She served on shorter periods of annual 
training or active duty for training in January 1983, July 
1984, February to March 1985, January 1986, July 1987, May to 
June 1988, February 1993, April to May 1996, January 1997, 
and September 1998.  These dates have been gleaned from an 
abstract of service and medical history, NAVMED form 6150, 
and copies of orders in the file.  A summary of the veteran's 
credited active duty service has not yet been obtained from 
the service department.

The Board notes that the veteran reported onset of hay fever 
in childhood in a 1992 report of medical history and 
examination.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In the present case, the veteran's report of medical history 
and examination at entrance into service, in 1980, reflected 
no such findings of upper respiratory defects, diagnoses, 
abnormalities or other condition, as noted above.  However, 
in this case, the records show the veteran has been on and 
off periods of extended active duty, with varying periods of 
time between these extended periods of active duty.  During 
these periods of time, she remained in drill status, 
performing periods of inactive duty for training, as well as 
active duty for training.  The Board acknowledges that in 
such a situation, the analysis required under Wagner takes on 
a different level of complexity.

Notwithstanding, the Board finds that it need not engage in 
that analysis in the present case as the Board finds it may 
take accord probative weight to the VA examiner's opinions 
that the onset of the veteran's nasal allergies/sinusitis was 
during a period of active duty.  The December 2001 VA 
examination was conducted with full review of the claims 
file, to include those service medical and personnel records 
now present in the claims file, including her periodic 
reports of medical examination and history throughout a 
career including many periods of extended active duty as well 
as the usual periods of active duty for training.  As the 
examiner' opinion was informed by a review of the record, in 
addition to examination of the veteran, and that review 
included the extent of her service medical records, the Board 
accords the VA examiner's opinion probative weight.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Black v. Brown, 5 Vet. 
App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Accordingly, and in consideration of the doctrine of 
reasonable doubt, the Board finds that service connection for 
nasal allergies/sinusitis is warranted.  See 38 C.F.R. 
§ 3.102 (2006).


ORDER

Service connection for nasal allergies and sinusitis is 
granted.


REMAND

The veteran also seeks entitlement to service connection for 
MI/heart artery spasms, migraine headaches, yeast infections, 
and hearing loss.  She also seeks an initial compensable 
evaluation for bladder infection with blood in urine and 
urinary incontinence.

In contrast to the VA examiner's conclusions in December 2001 
concerning the veteran's claimed upper respiratory condition, 
discussed above, the examiner was unable to reach a 
conclusion concerning the veteran's other claimed conditions.  
Specifically, the examiner noted that further study was 
required to determine if variant coronary artery spasm angina 
was present.  The examiner noted this was a possible 
explanation for the veteran's chest pains, albeit a remote 
one.  The examiner made no remarks concerning the etiology of 
the veteran's diagnosed migraines, but noted the presence of 
headaches associated with sinusitis.

No diagnosis of yeast infections was made in the December 
2001 VA examination report, but it also not shown that such a 
diagnosis was considered.  In June 2004, the veteran 
underwent a consultation for urology.  She was then assessed 
with urge and stress incontinence and further testing was 
scheduled.  The veteran reported for the scheduled testing 
but declined to be injected with the contrast solution, as 
she had had a reaction to it in the past.  No diagnosis of 
yeast infections was made, but again it is also showed that 
no such diagnosis was considered.

Concerning the claimed hearing loss, an audiology examination 
was conducted in November 2001.  However, the examination was 
conducted absent review of the claims file, to include any 
service medical records.

These examinations are therefore not adequate with regard to 
the claimed disabilities discussed herein.

In addition, the Board notes that post-service medical 
treatment records have not been obtained.  Furthermore, as 
noted above, the veteran has served for extended periods of 
active duty, in addition to periods of annual training and 
active duty for training.  While some of that dates can be 
discerned from an abstract of service and medical history, 
NAVMED Form 6150, and copies of orders submitted by the 
veteran, these records are not complete.  The veteran's 
service personnel records, which would contain a complete 
listing of her assignments, have not been obtained.  
Similarly, it does not appear that her drill point capture 
sheets have been requested.

Given the inconclusiveness of the VA examinations concerning 
these claimed conditions, as well as the uncertainty of the 
veteran's complete dates of extended active service along 
with periodic dates of annual training and active duty for 
training, the Board finds it is necessary to verify the 
veteran's periods of active duty and active duty for 
training, obtain any additional service medical records, and 
post-service treatment records to include records of VA 
treatment.  The veteran should then be afforded reexamination 
to determine the nature, extent, and etiology of her claimed 
conditions, and to determine the nature and extent of her 
service-connected genito-urinary conditions-which review of 
all newly obtained medical evidence and with consideration of 
Wagner, supra, and Hampton v. Gober, 10 Vet. App. 481, 482 
(1997), where applicable.

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain any 
additional service medical records.  
Take all steps necessary to ensure that 
all records of medical treatment during 
active duty, active duty for training, 
and inactive duty for training have 
been obtained.

2.  Take all actions necessary to 
verify the veteran's dates of extended 
active service (to include any and all 
type of active duty) and active duty 
for training-including obtaining the 
veteran's entire service personnel file 
and her drill point capture sheets.  
Request assistance from the service 
department, if necessary.

3.  Obtain any and all VA and non-VA 
post-service treatment records, 
including any and all records of 
treatment from the VA Medical Center 
(VAMC) at Salt Lake City, Utah, and any 
other VAMC the veteran may identify.  
Obtain authorization for the release of 
private medical records as appropriate.

4.  After completion of #1-3, above, make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature and extent of her service 
connected genito-urinary condition, and 
to determine the nature and extent of her 
clamed MI/heart artery spasms, migraine 
headaches, recurrent yeast infections, 
and hearing loss.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review.  The examiner(s) should summarize 
the medical history, including the onset 
and course of the service connected 
genito-urinary condition, and clamed 
MI/heart artery spasms, migraine 
headaches, recurrent yeast infections, 
and hearing loss; describe any current 
symptoms and manifestations attributed to 
the service connected genito-urinary 
condition, and to the clamed MI/heart 
artery spasms, migraine headaches, 
recurrent yeast infections, and hearing 
loss right; and provide diagnoses for any 
and all genito-urinary; cardiac; head and 
headache or neurological; and hearing and 
ear pathology.

The examiner(s) are requested to make 
reasonable attempts to provide 
alternative testing, where possible, to 
determine the nature and extent of the 
genito-urinary condition, where the 
veteran may have an adverse reaction to 
the standard testing procedure.

Concerning the claims for service 
connection, the examiner(s) are requested 
to offer the following opinions:

Is it as likely as not that any 
diagnosed cardiac condition, to 
include coronary artery spasm 
angina, migraine headaches, or 
hearing loss is in any way the 
result of any of the veteran's 
periods of active service or active 
duty for training, or any incident 
therein, to include aggravation of a 
condition that pre-existed any 
period of active service, active 
duty for training, or annual 
training?

In the alternative, is it as likely 
as not that any diagnosed cardiac 
condition, to include coronary 
artery spasm angina, migraine 
headaches, or hearing loss, had its 
onset during any of the veteran's 
periods of active service or active 
duty for training?

Is it as likely as not that any 
diagnosed recurrent yeast 
infections, are in any way the 
result of any of the veteran's 
periods of active service or active 
duty for training, or any incident 
therein, to include aggravation of a 
condition that pre-existed any 
period of active service or active 
duty for training?

In the alternative, is it as likely 
as not that any diagnosed recurrent 
yeast infections are part and parcel 
of the service-connected genitor-
urinary condition, are the result of 
the now service-connected sinusitis, 
or had their onset during any of the 
veteran's periods of active service 
or active duty for training?

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for an initial 
compensable evaluation for the service 
connected genito-urinary condition, and 
for service connection for the claimed 
MI/heart artery spasms, migraine 
headaches, recurrent yeast infections, 
and hearing loss with application of all 
appropriate laws and regulations, 
including Fenderson v. West, 12 Vet. App. 
119 (1999), and Wagner, supra, where 
appropriate, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
her with a supplemental statement of the 
case (SSOC) and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


